Citation Nr: 0637301	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1967 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a Vocational Rehabilitation (VR) decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran testified at a Travel Board hearing before the 
undersigned in July 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: post-
traumatic seizure disorder associated with residuals of shell 
fragment wounds to the right scalp, rated as 60 percent 
disabling; tinnitus, rated as 10 percent disabling; post-
traumatic headaches, rated as 10 percent disabling; defective 
hearing of the left ear, rated as non-compensable; and 
residuals of shell fragment wound to the right scalp, rated 
as non-compensable.  

2.  The veteran has a serious employment handicap.

3.  The veteran has used over 48 months of Chapter 31 
vocational rehabilitation training.

4.  The veteran agreed to and substantially completed a 
Vocational Rehabilitation Program as established in his 
Individualized Written Rehabilitation Plan, which was 
extended beyond 48 months to allow for completion of a 
diploma in Computer Operations Technology at the Tennessee 
Technology Center.  

5.  The veteran has been rehabilitated to the point of 
employability.

6.  The occupation in which the veteran previously completed 
training is found to be unsuitable due to the veteran's 
abilities and employment handicap. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have been met.  38 U.S.C.A. §§ 3101, 3102, 
3104, 3105, 3107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
21.35, 21.40, 21.44, 21.52, 21.70, 21.72, 21.78, 21.80, 21.84 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

The veteran's service-connected disabilities are: post-
traumatic seizure disorder associated with residuals of shell 
fragment wounds to the right scalp, rated as 60 percent 
disabling; tinnitus, rated as 10 percent disabling; post-
traumatic headaches, rated as 10 percent disabling; defective 
hearing of the left ear, rated as non-compensable; and 
residuals of shell fragment wound to the right scalp, rated 
as non-compensable.  

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.

In this case, the veteran was already determined to have met 
the qualifications for basic entitlement to Chapter 31 
benefits because he has a service-connected disability that 
is rated greater than 20 percent disabling and he has been 
found to have a serious employment handicap; and was found by 
VA to be in need of rehabilitation because of that handicap.  
See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

Additionally, the law provides that VA and the veteran must 
develop a written plan describing the veteran's employment 
goals and the program through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  Specifically, an 
Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under Chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VR&E staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff.  A plan 
will be prepared in each case in which a veteran will pursue 
(1) A vocational rehabilitation program, as that term is 
defined in 38 C.F.R. § 21.35(i).  38 U.S.C.A. § 3107; 38 
C.F.R. § 21.80.

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107; 38 C.F.R. § 21.84.

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge from active 
service, or, if later, the date VA notifies the veteran of 
the grant of a compensable service-connected disability.  The 
ending date is twelve years from the beginning date.  38 
C.F.R. §§ 21.42, 21.44.  However, the basic period of 
eligibility of a veteran with a "serious employment handicap" 
may be extended when the veteran's employment and particular 
handicap necessitate an extension as necessary to pursue a 
vocational rehabilitation program.  38 C.F.R. § 21.44.  
Additionally, in general, the basic period of entitlement 
which may be authorized for a program of rehabilitation under 
Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a).  
Likewise, if the veteran has a "serious employment handicap," 
the duration of the program may be extended beyond 48 months 
for the number of months necessary to complete a 
rehabilitation program in certain circumstances, including to 
enable the veteran to complete a period of rehabilitation to 
the point of employability.  38 C.F.R. § 21.78(c).

Under the applicable law and regulations, the term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  A counseling psychologist of the VR counseling 
division shall determine whether achievement of a vocational 
goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In 
addition, VA must determine the feasibility of achieving the 
vocational goal sought in each case.  38 C.F.R. § 21.53.

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The 
criteria of feasibility are: (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal.  38 C.F.R. § 21.53(d).

In sum, a person is entitled to vocational rehabilitation 
under Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).

The term "rehabilitated to the point of employability" is 
defined as when a veteran is employable in an occupation for 
which a vocational rehabilitation program has been provided 
under Chapter 31, United States Code.  See 38 C.F.R. § 21.35.

Rehabilitation to the point of employability may include the 
services needed to (1) evaluate and improve the veteran's 
ability to undertake training; (2) train the veteran to the 
level generally recognized as necessary for entry into 
employment in a suitable occupational objective.  Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, the veteran shall be 
trained to that level.  38 U.S.C.A. §§ 3101, 3104; 38 C.F.R. 
§ 21.72.

In this case, the veteran's basic eligibility for vocational 
rehabilitation benefits is not in dispute.  The veteran has 
service-connected disabilities compensable at 20 percent or 
more (in this case 70 percent), and was in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.40, 21.51(b).

In this case, the Vocational and Rehabilitation Counseling 
Office determined that the veteran was eligible for Chapter 
31 benefits, determined that he had a serious employment 
handicap, and provided him with 48 months plus an additional 
11 months of vocational rehabilitation and training to allow 
for completion of a diploma in Computer Operations Technology 
at the Tennessee Technology Center.  The training was 
completed in March 2003.

Thereafter, the veteran was referred to a contractor for Job 
Placement Services.  The veteran cooperated in the job 
placement efforts.  However, by December 2003, the veteran 
inquired about additional training.  

In January 2004, the veteran enrolled in a business degree 
program at LeMoyne-Owen College.  The veteran enrolled 
without VA approval.  He discontinued his job search and was 
studying full-time.  In May 2004, the veteran was notified 
that he had completed his vocational rehabilitation and 
employment program and was deemed rehabilitated.  He was told 
that he had successfully completed training.  The goal of his 
plan was for him to get a suitable job.  However, he 
discontinued looking for a job and reentered school instead.  

In July 2006, the veteran testified at a personal hearing.  
The veteran indicated that he had not been able to find 
employment after completing his diploma in Computer 
Operations Technology at the Tennessee Technology Center.  He 
indicated that he was seeking additional training because his 
previous training was not well-suited to his impairment of 
employability.  Specifically, his seizure disorder was not 
compatible with the training he had completed.  He also 
related that he had been unable to find employment in his 
trained field.  

Thus, in sum, the veteran was found eligible for vocational 
rehabilitation by virtue of service-connected disabilities 
and a serious employment handicap.  His VR counselor 
determined that it was feasible to obtain his vocational 
goal, which was amended to include an extension of benefits 
to allow for completion of his diploma.  Thereafter, the 
veteran was found "rehabilitated."  However, the veteran 
seeks additional vocational rehabilitation benefits.

Following rehabilitation to the point of employability, VA 
regulation provides the following for an extension: (i) the 
veteran has been unable to secure employment in the 
occupation for which training has been provided despite 
intensive efforts on the part of the VA and the veteran, and 
a period of retraining or additional training is needed; (ii) 
The skills which the veteran developed in training for an 
occupation in which he or she was employed are no longer 
adequate to maintain employment in that field and a period of 
retraining is needed; (iii) the veteran's service-connected 
disability has worsened to the point that he or she is unable 
to perform the duties of the occupation for which the veteran 
has been trained, and a period of training in the same or 
different field is required; (iv) the occupation in which the 
veteran previously completed training is found to be 
unsuitable due to the veteran's abilities and employment 
handicap.  38 C.F.R. §§ 21.78(c)(4).

Therefore, the question before the Board is whether the 
veteran, having completed training specified in the IWRP, is 
entitled to additional training in another field.

As discussed above, the veteran participated in the 
development of, and agreed to the provisions of, the IWRP.  
The IWRP stipulated that the veteran was to obtain a diploma 
in Computer Systems Technical Support to acquire an maintain 
entry level employment in the occupational goal of Computer 
Systems technician.  Training in this field was suitable 
based on the veteran's disabilities.  The veteran 
substantially completed the plan.  

The RO has determined that the veteran should not be afforded 
additional training because the veteran completed his 
training for which there is a market in the local economy, 
and he was qualified for suitable employment which was 
compatible with his limitations due to his disabilities.  
Further training was not required to enable the veteran to 
find suitable employment.  

A review of the claims file, in additional to the vocational 
rehabilitation file, reflects competent medical evidence as 
well as lay evidence which supports the veteran's assertion 
that the occupation in which he previously completed training 
is not compatible with his abilities and employment handicap.  
His seizure disorder would be better accommodated in a less 
demanding and stressful field.  The Board notes that the 
veteran's testimony at his Travel Board hearing was credible.  
The Board also recognizes that the veteran has been unable to 
obtain employment.  However, taking the totality of the 
situation into consideration and affording all doubt in the 
veteran's favor, the Board finds that the occupation in which 
the veteran previously completed training is found to be 
unsuitable due to the veteran's abilities and employment 
handicap; thus, he should be afforded an extension on that 
basis.  

Accordingly, the criteria for entitlement to additional 
vocational rehabilitation benefits under Chapter 31, Title 38 
of the United States Code have been met.

That being noted, the Board is not making any determination 
regarding feasibility at this time.  Likewise, the Board 
notes that all extensions of a rehabilitation program beyond 
48 months of total entitlement under all VA programs requires 
approval of the counseling psychologist and concurrence of 
the Vocational Rehabilitation and Employment Officer.  38 
C.F.R. § 21.78(d).  As such, although the Board has 
determined that the appeal be resolved in the veteran's favor 
and additional training should be afforded to him, if 
feasible, the Board makes no determination regarding the 
duration or specific nature of the extension being 
authorized, pending review by the counseling psychologist, 
concurrence of the Vocational Rehabilitation and Employment 
Officer, and appropriate counseling and consultation with the 
veteran.  


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, United States Code is granted.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


